Citation Nr: 1001989	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  04-37 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to assignment of an initial disability rating 
in excess of 10 percent for service-connected iritis/uveitis.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1986 to June 
1988.

This matter came to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
previously before the Board on multiple occasions; it was 
most recently remanded in March 2008.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected iritis/uveitis is shown to have been 
manifested by episodes of activity with complaints of pain, 
swelling, and blurred vision; objectively there has been no 
shown resulting impairment of corrected central visual acuity 
beyond what is contemplated by the current disability rating, 
nor loss of visual field, nor is there shown chronic eye pain 
nor required rest nor episodic incapacity.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating higher 
than 10 percent for the service-connected iritis/uveitis are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.84a, including Diagnostic Code 6000 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  Most recently, a letter sent in 
March 2008 (among others sent at different times) informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in 
these letters, the appellant was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This 
notice was sent prior to the most recent RO-level 
readjudication addressing the issues on appeal, as evidenced 
by the October 2009 supplemental statement of the case; the 
notice was therefore effectively timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In this case, the letter sent in March 2008 (among others) 
provided the notice contemplated by Dingess.  The appellant 
was provided with notice of the types of evidence necessary 
to establish a disability rating and an effective date for 
any rating that may be granted, and this letter explained how 
VA determines disability ratings and effective dates.  This 
letter was sent prior to the most recent RO-level 
readjudication addressing the increased rating issue on 
appeal, as evidenced by the October 2009 supplemental 
statement of the case; the notice was therefore effectively 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that -except for cases in which 
VA has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim- the burden 
of proving harmful error must rest with the party raising the 
issue; the Federal Circuit's presumption of prejudicial error 
imposed an unreasonable evidentiary burden upon VA and 
encouraged abuse of the judicial process, and determinations 
on the issue of harmless error should be made on a case-by-
case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA have been obtained.  The 
Veteran has been provided with VA examinations to evaluate 
the nature and severity of his service connected 
iritis/uveitis; VA examination reports dated in October 2002 
and October 2006 are of record.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

The Veteran seeks assignment of a higher disability rating 
for his service-connected iritis/uveitis associated with 
Reiter's syndrome.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The evaluation of the same disability under various 
diagnoses, a practice known as pyramiding, is to be avoided.  
Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

The rating for the disability on appeal has been assigned 
under 38 C.F.R. § 4.84a, Diagnostic Code 6000 for uveitis and 
6003 for iritis.  The rating criteria for both Diagnostic 
Codes provide for a rating from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest 
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
The minimum rating during active pathology is 10 percent.

Additionally, the Board recognizes that the portions of the 
Rating Schedule that address disabilities of the eye recently 
have been amended.  However, only claims received on or after 
December 10, 2008, will be evaluated under the new criteria.  
See VA Fast Letter 09-10.  Because the claim on appeal was 
initially processed by the RO well before this time, only the 
older criteria will be addressed at this time.  Id.

In rating impairment of visual acuity, the best distant 
vision obtainable after best correction with glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based upon the degree of 
the resulting impairment of visual acuity.  38 C.F.R. 
§ 4.84a, Diagnostic Codes 6061 to 6079.  The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  38 C.F.R. § 4.83a, Table V.

The Veteran has been assigned a 10 percent rating that the RO 
determined represented the minimum rating assignable during 
active pathology.  

The Board finds that the Veteran's eye disability on appeal 
manifests in periodic symptomatology consistent with the 
assigned 10 percent disability rating for active pathology.  
However, the Board is unable to find disability meeting 
rating criteria for any higher disability rating under any 
applicable diagnostic code, including for visual acuity or 
field loss.

An October 2002 VA examination report is of record and 
addresses the disability on appeal in this case.  The report 
discusses the Veteran's history of diagnosed "Reiter's 
syndrome" involving "several episodes of uveitis, one of 
which necessitated a steroid injection in the left eye in 
1996.  He has had several flare-ups since then."  The report 
discusses the Veteran's medications, including at that time 
"no eye medications."  The report indicates that 
"[u]ncorrected visual acuity is 20/15 in each eye.  He is 
able to read 20/20 equivalent print at near with no 
correction."  Pupils were noted to be "4 mm and normally 
reactive."  The examiner noted the clinical details of 
intraocular pressures, dilated pupils, clear slit lamp 
examination for the right eye, slit lamp examination of the 
left eye showing "pigment spots deposited on the anterior 
lens capsule."  The examiner explains that the pigment spots 
are "those which are seen following an acute breakout of 
uveitis in the eye ...."  Examination of the retinas was 
"unremarkable" and optic nerve cup to disc ratio was 0.2.  
The examiner did not otherwise observe any pertinent 
abnormality in the clinical test results and evaluation 
beyond was is discussed above.

A January 2003 private medical record shows the Veteran 
sought eye treatment following "some irritating for 'couple 
days.'"  Visual acuity "sc" was 20/20 bilaterally.  
External examination was noted to be within normal limits 
bilaterally.  Additional clinical notations from eye 
examination are reported and appear to be normal or clear in 
all pertinent respects bilaterally with two exceptions: 
"A.C.: OD: deep, tr cell," and "Lens: some pigment on ant 
lens caps OS."  No pertinent abnormality is otherwise 
indicated, and the examiner's assessment was "Mild AC 
reaction OD" with "Hx of iritis in the past, he has 
Reiter's syndrome."

An October 2004 private examination report private medical 
report is also of record.  This report shows that the Veteran 
"was examined today for a possible flare up of iritis in the 
right eye.  This was found to be very minimal, but treatment 
with drops was started to prevent worsening."  Uncorrected 
vision was "right eye 20/30" and "left eye 20/25."  No 
corrected visual acuity was reported, nor were any other 
clinical findings of any kind.

A September 2006 VA outpatient medical treatment report is of 
record.  This report shows that the Veteran "says he has 4-5 
flare-ups per yr but is not currently having any problems.  
Say flares almost always respond to pred forte, but has 
required periocular steroid injections 2 x, last in 1996.  in 
1996 also used orals.  none since."  The Veteran reported 
that he was seeking a new supply for 'pred forte.'  Visual 
acuity was measured for distance vision "withOUT habitual 
Rx: OD: 20/30, PHNI; OS: 20/30+2, PH 20/25-."  Corrected 
visual acuity testing was "deferred."  Visual fields were 
"full to confrontation."  Slit lamp examination results 
appear to have been generally normal, with no pertinent 
abnormalities noted.  The September 2006 report contains 
further clinical findings and shorthand notations which the 
Board is not competent to interpret.  However, the September 
2006 report presents clinical impressions indicating: "reA 
associated AAU, no current inflammation, but stigmata present 
confirming prior dx.  no need for tx today."

An October 2006 VA examination report is of record.  This 
report indicates that the Veteran's previous iritis flare-up 
was in August 2006.  The report reported that "[u]sing drops 
for a few days resolves symptoms.  Alternates eyes."  The 
Veteran reported "4-5 flare-ups per yr but is not currently 
having any problems.  Says flares almost always respond to 
pred forte, but has required periocular steroid injections 
twice, 'probably right eye' last in 1996 at Kaiser.  Also 
used oral steroids in 1996."  Discussion of the Veteran's 
medications revealed the Veteran was not taking any eye 
medication at that time.  Distance visual acuity was 
"20/20" bilaterally without correction (thus, testing 'with 
correction' was not applicable.)  Near visual acuity with and 
without correction was noted as "J1+" bilaterally.  Color 
vision was "9/12" bilaterally.

The October 2006 VA examination report contains further 
clinical findings and shorthand notations which the Board is 
not competent to interpret.  However, the October 2006 VA 
examination report presents a summarizing conclusion 
analyzing and explaining the clinical impressions.  Informed 
by review of the claims file and direct inspection of the 
Veteran, the examiner found that "the left eye appears to 
have been more effected [sic] than the right by past episodes 
of iritis.  Occasional (approximately quarterly) minor flare-
ups of iritis by patient's report self-managed with Pred 
Forte and scopolamine."  The examiner discusses that the 
Veteran "experiences pain in one eye or the other for a few 
days.  No current active disease."  Significantly, the 
examiner expressly finds that the "Veteran has experienced 
no loss of visual acuity or visual field due to iritis."

A December 2006 private note from Kaiser Permanente is of 
record and shows a treating physician expressing that the 
Veteran "is presently treated for an eye condition that 
causes severe light sensitivity.  Protective sunglass wear is 
strongly recommended."

A January 2007 private "clinician's report" is of record 
from Kaiser Permanente.  This report shows that the Veteran 
was examined with a resulting impression of "Iridocyclitis 
Left eye."  A treatment plan of "Anti inflammatory drops, 
oral medication" was noted.

A January 2007 statement from the Veteran's employer confirms 
that the Veteran sometimes wears sunglasses to protect his 
eyes and that he "has had to miss work on multiple 
occasions."  The Veteran has further submitted copies of his 
leave reports from his employer confirming his contention 
that he has missed work.  The Veteran testifies that a 
significant portion of the time missed is due to his service-
connected eye condition; the Veteran last submitted updated 
leave statements through August 2007.  He provided testimony 
regarding his need to use his annual leave from work to 
receive medical treatment for his eye symptoms in a statement 
dated in February 2007. 

A private medical note from Casey Eye Institute, apparently 
from around February 2007 is of record.  This note shows a 
doctor's statement that the Veteran "has been under my 
professional care since 12/26/06 for a severe flare of eye 
inflammation + was seen by me for this 1/30/07, 1/19/07, 
1/17/07, 12/20/06 - the condition causes significant eye pain 
+ light sensitivity."

The Board also notes that the claims folder contains a high 
volume of VA treatment records for various illnesses and 
disabilities, including significant treatment for the 
Veteran's eyes.  The Board observes that in July 2007 the 
Veteran treatment of eye symptoms.  Discussion of the 
Veteran's history included discussion that the Veteran "had 
refractory AAU / sclerouveitis OS, at best partially 
responsive to oral steroids."  He had gone through "2 
remicade infusions" (with the last being in March 2007) and 
tapered the oral medications with no flare.  With the most 
recent flare, the Veteran had begun oral steroids again but 
felt the symptoms were not improving.  The Veteran complained 
of pain, redness, light sensitivity, and soreness.  Clinical 
testing with specialized medical notations is documented, 
with no discussion or indication of findings significantly 
supportive of the criteria for a higher rating.  The Board 
specifically observes that distance visual acuity, 
uncorrected, was "OD: 20/25 -2; OS: 20/80 +1 PH 20/40 -1 
(WAS 20/60 -1 --> 20/40 -2...)."  A treating VA physician 
authored a note, also of record, expressing that the 
Veteran's flare-up made it medically advisable that he be 
permitted to wear sunglasses and avoid driving when 
uncomfortable.

Review of the VA treatment record suggests that a treatment 
plan with follow-up consultations proceeded; several such 
reports have been reviewed.  In October 2007, the Veteran's 
uncorrected visual acuity was "OD: 20/40+, PHNI; 20/60 -2, 
PH 20/60+."  No suggestion of a chronic deterioration of 
corrected visual acuity is presented.  No other clinical 
findings were discussed in a manner indicating any new basis 
for finding the criteria for a higher rating were met.

The Veteran has also submitted multiple sets of photographic 
evidence to support his contentions regarding lay observable 
aspects of his flare-ups.  The Board is not medically 
competent and thus can make no findings from such photographs 
beyond the lay observable appearance; medical specialists 
have directly inspected the Veteran's eyes and authored 
reports of record.  The Board finds that the Veteran's 
testimony regarding his flare-ups, including with regard to 
his experienced symptomatology, is generally credible and is 
not in controversy in this case.  Rather, the rating in this 
case is assigned based upon those symptoms together with the 
specialized medical findings presented in the clinical 
evidence of record.

In this decision, the Board has found that the recent VA 
examination reports of record are highly probative evidence 
with regard to identifying and evaluating the clinical 
manifestations of the disabilities on appeal pertinent to the 
applicable rating criteria.  The reports specifically 
document and address the Veteran's symptom complaints, 
document pertinent clinical findings and test results, and 
present a competent medical examiners' assessments of the 
disabilities informed by direct interview and medical 
inspection of the Veteran together with consideration of the 
medical history.  The Board particularly notes that the 
Veteran's visual acuity is not shown to be significantly 
impaired by the disability on appeal.  The October 2002 VA 
examination report show "He is able to read 20/20 equivalent 
print at near with no correction."  The October 2006 VA 
examination report shows distance visual acuity was "20/20" 
bilaterally without correction.  That report summarized that 
the Veteran "experiences pain in one eye or the other for a 
few days.  No current active disease" at that time.  
Significantly, that examiner expressly found that the 
"Veteran has experienced no loss of visual acuity or visual 
field due to iritis."

The other clinical findings of record do not otherwise show 
impairment of visual acuity due to service-connected 
disability, nor other chronic disability manifestations, to 
warrant assignment of an increased rating in this case.

The Board has reviewed the entirety of the evidence of 
record, including additional medical treatment records.  The 
Board finds that there is no other evidence of record 
probatively contradicting the findings discussed above, nor 
does any of the evidence of record otherwise probatively show 
that the criteria for any increased ratings are met in this 
case.

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that the disability on appeal has been more 
severely disabling than the assigned disability ratings 
reflect.  Medical evidence is generally required to 
probatively address questions requiring medical expertise; 
lay assertions do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, lay assertions may serve to support a 
claim by supporting the occurrence of lay-observable events 
or the presence of symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Board has carefully considered the Veteran's contentions 
and testimony; the Veteran primarily asserts that his 
episodic flare-ups of iritis/uveitis result in more 
impairment than is reflected by the currently assigned 
rating.  The medical evidence of record documents the 
Veteran's flare-ups and the symptoms he reported in 
connection with his disability and clinical notation 
regarding visual acuity and field of vision.  The Board finds 
that the Veteran's testimony regarding his symptoms are 
credible and competent; the Board has considered this 
testimony carefully.  However, the competent medical evidence 
offering detailed specific measurements and specialized 
determinations pertinent to the rating criteria are the most 
probative evidence with regard to evaluating the disability 
on appeal for rating purposes; the medical evidence shows no 
compensable loss of visual acuity or field of vision.  The 
evidence does not otherwise indicate chronic eye pain or 
incapacity beyond what is contemplated by the assigned 
rating.  The lay testimony has been considered together with 
the probative medical evidence clinically evaluating the 
severity of the disability on appeal.  The preponderance of 
the most probative evidence does not support assignment of 
any increased rating in this case.

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence with regard to any 
adverse determination in this decision.  The preponderance of 
the evidence is against finding entitlement to any increased 
rating in this appeal.  To that extent, where the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine does not apply and the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

The Board also recognizes that the Veteran and the record 
describe impact of the service-connected disability 
interfering with the Veteran's general ability to function, 
including work function.  In general, the schedular 
disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
application of such schedular criteria was discussed in great 
detail above.  To accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely within the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disabilities.  For these reasons, referral for 
extraschedular consideration is not warranted.


ORDER

Entitlement to assignment of an initial disability rating in 
excess of 10 percent for service-connected iritis/uveitis is 
not warranted.  The appeal is denied.




REMAND

With regard to a TDIU, the Board observes that the RO has not 
developed or adjudicated this issue.  However, the Court 
recently held that a request for a TDIU, whether expressly 
raised by the Veteran or reasonably raised by the record, is 
not a separate 'claim' for benefits, but rather, can be part 
of a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  In other words, if the 
claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue 
whether a TDIU is warranted as a result of that disability.  
Id.

In the present case, during the course of his increased 
rating claim on appeal, the Veteran has expressly contended 
that his disability on appeal has compelled him to miss 
significant periods of work on leave.  Most recently, the 
Veteran's representative stated in an October 2009 statement 
that the Veteran "was forced to retire" due to his service-
connected Reiter's syndrome, including expressly "iritis," 
rendering him unable to continue his work.  Therefore, the 
Board finds that the record now reasonably raises the issue 
of entitlement to a TDIU as an element of the increased 
rating claim on appeal.  Since entitlement to a TDIU is part 
of the Veteran's increased rating claim, the proper remedy 
here is for the Board to remand, rather than refer, the TDIU 
issue to the agency of original jurisdiction for proper 
development and adjudication.

Accordingly, the case is REMANDED for the following action:

After completion of any development deemed 
necessary, the RO/AMC should review the 
record and adjudicate the claim of 
entitlement to a total rating based on 
individual unemployability.  If any 
benefit sought remains denied, the Veteran 
and his representative should then be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


